DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 22 Sept. 2020. Claims 1-7 are pending and have been considered as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 4 recites “wherein the control device does not cause the vehicle to issue the warning within a prescribed time after the control device stops the vehicle because the distance exceeds the first threshold during the remote automatic moving processing”.  This limitation is unclear to the examiner.  Initially, the limitation “the control device does not cause the vehicle to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control device … configured to”, “an operation terminal configured to…” and “a position determination unit … configured to…” in independent claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (US 20190220001 A). 
	Regarding claim 1, Lavoie teaches a vehicle control system ([0002] A remote parking assist (RePA) system) comprising:	
	a control device mounted on a vehicle and configured to execute remote automatic moving processing based on an output from an external environment sensor ( [0019] electronic control modules in the vehicle 100, such as the autonomy unit 108; [0022] various sensors (e.g., ultrasonic sensors, radar, LiDAR, cameras, etc.) to autonomously control motive functions of the vehicle 100; Fig. 5; [0029] the interface 200 includes a 360 degree image 202 generated by the camera module 104 with a representation 204 of the vehicle 100, [0002] A remote parking assist (RePA) system is designed to autonomously park a vehicle provided that the user's remote device is within a specified distance of the vehicle; [0022] ), the remote automatic ([0022]The autonomy unit 108 includes a RePA system that, when engaged, autonomously parks the vehicle 100 as long as the conditions are met for operation. One condition is that the mobile device 102 is to be within a virtual boundary 116 defined by a threshold distance from the surface of the vehicle 100. Blocks 612-626 in Fig. 6, [0039]-[0042]);
	an operation terminal configured to be carried by a user and to transmit a control signal to the control device based on an input by the user ([0028] an interface 200 on the mobile device 102; The interface controller 118 periodically generates the interface 200 and sends the updated interface 200 to the mobile device 102, [0022]a continuous input signal from the mobile device 102 that is generated while the operator is providing an input into the mobile device 102; [0014]-[0016]), the control signal being a signal to control progress of the remote automatic moving processing ( [0014] When the mobile device is outside the threshold distance from the vehicle, the RePA system will not autonomously move the vehicle; [0030] the autonomy unit 108 causes the vehicle 100 to move during remote parking; Fig. 6, [0039]-[0042] ); and
	a position determination unit mounted on the vehicle and/or the operation terminal and configured to measure a distance between the operation terminal and the vehicle ([0014], In jurisdictions that require the mobile device to stay within a threshold distance of a vehicle, the RePA system tracks the location of the mobile device in relation to the location of the vehicle and determines whether the mobile device is within the threshold distance),
	wherein when the control device determines that the distance exceeds a first threshold based on a signal from the position determination unit ([0016], a location of a virtual boundary that defines the maximum at which the RePA system may be operated), the control device stops the vehicle ([0039] the autonomy unit 108 prevents autonomous movement of the vehicle 100) and transmits an output signal to the operation terminal, the output signal being a signal to cause the operation terminal to output a fact that the distance exceeds the first threshold (Fig. 3C, [0024]-[0026], the interface controller 118 sends commands to the mobile device 102 to cause audible and/or haptic to be presented the operator; [0039]-[0042]the interface controller 118 may cause the border indicator 304 on the interface 300 to flash red).
	
	Regarding claim 2, Lavoie teaches wherein when the control device determines that the distance exceeds the first threshold based on the signal from the position determination unit, the control device stops the vehicle and causes the vehicle to issue a warning ([0016] the vehicle provides warnings and/or status indicators to facilitate informing the operator of whether the operator should change position relative to the vehicle so that the RePA system can still autonomously operate the vehicle. The warnings and/or status indicators are text, visual (e.g., color changes, operative interface changes, etc.), audible, and/or haptic).
	
	Regarding claim 3, Lavoie teaches wherein the control device is configured to move the vehicle in the remote automatic moving processing only when the user continues a prescribed input operation ([0030] the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger (e.g., thumb), conductive stylus, and/or prosthetic digit along the motion track 302), and to cause the vehicle to issue the warning only when the distance exceeds the first threshold and the user continues the prescribed input operation ([0022]a continuous input signal from the mobile device 102 that is generated while the operator is providing an input into the mobile device 102; [0039] When the mobile device 102 is not within the virtual boundary 116, the autonomy unit 108 prevents autonomous movement of the vehicle 100 [0016] the vehicle provides warnings and/or status indicators to facilitate informing the operator of whether the operator should change position relative to the vehicle so that the RePA system can still autonomously operate the vehicle. the warnings and/or status indicators are audible, and/or haptic).

Regarding claim 4, Lavoie teaches wherein the control device does not cause the vehicle to issue the warning within a prescribed time after the control device stops the vehicle because the distance exceeds the first threshold during the remote automatic moving processing ([0025], the interface controller 118 (vehicle) sends instructions (warnings) to the mobile device 102 to produce a haptic alert to the operator. The interface controller 118 provides a vibration pattern with a configurable pulse interval. The pulse interval (a prescribed time) is a function of the distance of the mobile device 102 from the vehicle 100, [0039]-[0042]).

Regarding claim 5, Lavoie teaches wherein when the control device stops the vehicle because the distance exceeds the first threshold during the remote automatic moving processing ([0039] the autonomy unit 108 prevents autonomous movement of the vehicle 100), the control device causes the operation terminal to output a recommended position where the user should be present to resume a movement of the vehicle based on the remote automatic moving processing ([0029]-[0031]; [0039]-[0042]).

	Regarding claim 6, Lavoie teaches wherein when the control device determines that the ([0024] near the virtual boundary 116 (second threshold) refers to a specific distance set by the interface controller 118 from an edge of the virtual boundary 116being near the virtual boundary 116” may be 0.5 meters from the edge of the virtual boundary 116; “being near the virtual boundary 116” may be defined as being 90% of the threshold distance that establishes the virtual boundary 116 from the vehicle 100 (10% smaller than the first threshold-virtual boundary 116). In such an example, if the virtual boundary 116 is defined at 6 meters from the vehicle 100, being near the virtual boundary 116 may be when the mobile device 102 is between 5.4 meters to 6 meters from the vehicle 100), the control device transmits a warning start signal to the operation terminal, the warning start signal being a signal to cause the operation terminal to issue a warning ([0029] the representation 206 of the virtual boundary 116 is color coded to indicate whether the mobile device 102 is inside the virtual boundary 116 but near (e.g., within 0.5 meters, etc.) the edge of the virtual boundary 116 (e.g., color coded yellow)).

	Regarding claim 7, Lavoie teaches when the operation terminal receives the warning start signal, the operation terminal issues the warning that the distance approaches the first threshold ([0016] interface elements may be augmented to be green, yellow, or red depending on the relationship between the location of the mobile device and the virtual boundary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666